Citation Nr: 0943472	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to a compensable rating for bilateral 
hearing loss.

2.	Entitlement to service connection for a bilateral 
shoulder condition as secondary to the service-connected 
residuals of a shell fragment wound to the right hand.

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from February 1952 to 
November 1953.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which denied entitlement to the benefits sought. 

In November 2008, the Veteran and his spouse testified during 
a hearing before RO personnel, a transcript of which is on 
file. 

The issues of service connection for a bilateral shoulder 
condition, and a TDIU    are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no 
worse than numerical designations of I in the right ear, and 
VIII in the left ear.






CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal for increased rating for 
bilateral hearing loss through VCAA notice correspondence 
dated from June 2007. The June 2008 Statement of the Case 
(SOC) and later Supplemental SOC (SSOC) explained the general 
criteria to establish claims for entitlement to an increased 
disability rating. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
In this instance, the June 2007 VCAA notice correspondence 
pertaining to an increased rating for hearing loss was sent 
before issuance of the February 2008 rating decision on 
appeal, and thus met the standard for timely notice.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone several VA 
examinations for evaluation of hearing loss. See 38 C.F.R. 
§4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition). The Veteran has testified during 
a hearing before RO personnel. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 





Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed. See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). Hearing loss disability evaluations 
range from 0 percent (i.e., noncompensable) to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.    VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.                The vertical lines 
in Table VI (in 38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test. The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the puretone decibel loss. The percentage 
evaluation is found from Table VII by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate to the numeric designation level for the ear 
having the poorer hearing acuity. For example, if the better 
ear has a numeric designation Level V and the poorer ear has 
a numeric designation Level VII, the percentage evaluation is 
30 percent. See 38 C.F.R. § 4.85.

The Veteran filed his claim for a compensable rating for 
service-connected bilateral hearing loss in June 2007.

The following month, he underwent a VA Compensation and 
Pension examination by an audiologist. The Veteran then 
reported a longstanding bilateral hearing loss for the 
previous 30 years, and intermittent unilateral tinnitus on 
the left side. All other otologic and vestibular symptoms 
were denied. On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
65
70
LEFT
40
50
70
70
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 56 percent in the left ear.


On VA general examination in August 2007, the Veteran was 
evaluated in part for ear disease. He described no history of 
hospitalization or surgery. As to effects on occupational 
functioning and activities of daily living, it was observed 
that the Veteran was retired, and had trouble with 
conversation. A physical examination revealed no 
abnormalities, apart from scarring bilaterally on the 
tympanic membranes. The diagnosis was tinnitus with hearing 
loss. It was indicated the Veteran remained independent in 
activities of daily living, and denied any disabling events 
in the previous 12 months.

On VA audiological examination again in December 2008, the 
measurement of pure tone thresholds, in decibels, was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
65
70
LEFT
35
50
65
65
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 60 percent in the left ear.

In view of the current medical findings, the Veteran's 
service-connected bilateral hearing loss continues to warrant 
the assignment of a noncompensable evaluation. The 
audiological testing results of record demonstrate a lack of 
severity consistent with a compensable disability rating. The 
most pronounced findings consist of the July 2007 VA 
examination results that establish numerical designations of 
I in the right ear and VIII on the left side, which when 
combined pursuant to Table VII correspond to a noncompensable 
rating. The Veteran also does not demonstrate any pattern of 
exceptional hearing impairment as defined under 38 C.F.R. § 
4.86, as to permit application of Table VIA which considers 
only audiometric thresholds and excludes consideration of 
word discrimination scores. 

Accordingly, the objective clinical findings warrant no 
higher than a noncompensable evaluation under the VA rating 
schedule. In reaching this determination, the Board has 
reviewed whether any staged rating for hearing loss   is 
applicable, i.e., an incremental increase in rating based on 
graduated increase in severity of service-connected 
disability over time. Hart v. Mansfield, 21 Vet. App. 505 
(2007). In this case, the Veteran's bilateral hearing loss 
has generally remained stable over time, and has not worsened 
to the point that a compensable disability evaluation would 
apply. It follows that a staged rating is not warranted under 
these circumstances.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. While he is 
currently not employed, he has indicated that this is due to 
the effect of other nonservice-connected physical conditions 
rather than hearing loss. The Veteran has not described any 
particular pronounced or unusual functional impairment 
resulting from hearing loss, including when prompted for 
information in this regard, apart from difficulty at times 
understanding conversational speech. See e.g., Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of 
potential entitlement to extraschedular rating the examiner 
should describe effect of hearing loss on occupational 
functioning and daily activities). The Veteran's service-
connected left ear hearing loss also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown,             9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a 
compensable rating for bilateral hearing loss. The 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. 


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Service connection is available for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a). Moreover,               a 
claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). On this 
matter, the current version of 38 C.F.R. § 3.310(b) provides 
that any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected. 
The regulation requires reaching a determination as to 
aggravation of a nonservice-connected disability based on a 
comparison of baseline level of severity of the nonservice-
connected disease or injury (prior to   the onset of 
aggravation by service-connected condition), with the current 
level of severity of the nonservice-connected disease or 
injury. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), 
later codified at 38 C.F.R. § 3.310(b). 

The Veteran is claiming entitlement to service connection for 
a bilateral shoulder disorder, as secondary to his service-
connected residuals of shell fragment wounds to the right 
hand. In November 2008 hearing testimony, he contends that 
the loss of use of his right hand exacerbated his right and 
left shoulder problems by requiring extra compensating 
movements for inactivity of the hand, including when 
attempting to raise or lift objects on the right side.

The report of a VA orthopedic examination from August 2007 
provides a diagnosis in pertinent part of degenerative joint 
disease of the shoulders, bilateral. The VA examiner opined 
that it was not likely this disorder was related to the 
Veteran's shrapnel injury to his right hand in service, but 
was more likely a result of aging.

The Board finds that a more comprehensive opinion is 
necessary, namely one that properly considers both initial 
causation and aggravation due to nonservice-connected 
disability. The rationale of the August 2007 opinion 
addresses the primary cause of bilateral shoulder problems as 
being other than the right hand injury. What is not clearly 
discussed is whether the manifestation of loss of use of the 
right hand has chronically aggravated the bilateral shoulder 
condition over time. Another medical opinion is required that 
conclusively addresses chronic aggravation as a basis for 
secondary service connection. The Board is therefore 
returning the Veteran's claims file to the August 2007 VA 
examiner for a supplemental opinion on this question. See 38 
U.S.C.A. § 5103A(d) (West 2002    & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

As to the TDIU claim, the Board points out that the Veteran 
meets the initial schedular requirements for a TDIU by reason 
of the 70 percent disability rating assigned for a single 
disability, the service-connected residuals of a shell 
fragment wound of the right hand. 38 C.F.R. § 4.16. At this 
stage, a VA general medical examination is necessary to 
determine whether the Veteran is indeed incapable of securing 
and maintaining substantially gainful employment due to the 
impact of one of more service-connected disabilities. 

The outcome of the TDIU claim will be affected by the 
disposition of the service connection claim the Board is 
remanding. Consequently, the TDIU claim is inextricably 
intertwined with this additional claim, and a decision on the 
former must be deferred pending adjudication of the latter. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered). 

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from within the Connecticut Health Care System (HCS). 
The most recent comprehensive treatment records on file from 
this source are dated from February 2008. The RO should 
obtain any such additional records and associate them with 
the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made). See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

Accordingly, these claims are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO should contact the Connecticut 
HCS and request copies of all available 
records of treatment from that facility 
dated since February 2008. All records and 
responses received should be associated 
with the claims file.

2.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of August 2007, and request a 
supplemental opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's bilateral shoulder condition, 
diagnosed as degenerative joint disease,                
is etiologically related to his service-
connected residuals of a shell fragment 
wound to the right hand. The examiner 
should consider both initial causation of 
the bilateral shoulder disorder by the 
service-connected right hand injury, and 
the possibility that the Veteran's 
bilateral shoulder disorder has been 
permanently aggravated by the same. For 
purposes of this analysis, aggravation is 
defined as a permanent worsening of the 
nonservice-connected disability beyond 
that due to the natural disease process.  
A clear rationale should be stated for all 
conclusions reached. 

Provided that the August 2007 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an 
examination by an examiner who has not 
seen him previously, and that addresses 
the inquiries           set forth above 
regarding the etiology of the disability 
claimed. 

3.	Schedule the Veteran for a VA general 
medical examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. The examiner is then 
requested to offer an opinion with regard 
to whether the Veteran is incapable of 
securing and maintaining substantially 
gainful employment due to one or more 
service-connected disabilities. In 
offering this opinion the examiner must 
consider the degree of interference with 
ordinary activities, including capacity 
for employment caused solely by the 
Veteran's service-connected disabilities,           
as distinguished from any nonservice-
connected physical condition. The examiner 
should include in the examination report 
the rationale for any opinion expressed.

4.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).


5.	Thereafter, the RO should readjudicate 
the claim of service connection for a 
bilateral shoulder condition as secondary 
to the residuals of a shell fragment wound 
to the right hand, and the claim for 
entitlement to a TDIU, based upon all 
additional evidence received. If the 
benefits sought on appeal are not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


